Citation Nr: 1613276	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM II), to include as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to DM II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to DM II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971, including service within the Republic of Vietnam; he subsequently had inactive duty service in the Navy Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, it was noted that the Agency of Original Jurisdiction (AOJ) had not reviewed his April 2015 VA DM II and hypertension examination reports.  However, as the Veteran said that he wished to waive consideration of this evidence, it is considered by the Board herein. 


FINDINGS OF FACT

1.  The probative and competent evidence of record is in equipoise as to whether the Veteran stepped foot on land in Vietnam while on active duty during the Vietnam Era; exposure to herbicides while serving on active duty is thus presumed.

2.  The Veteran has a current diagnosis of DM II.

3.  The probative and competent evidence of record demonstrates that the Veteran's hypertension is the result of his DM II.

4.  The Veteran does not have a current diagnosis of bilateral peripheral neuropathy of the bilateral lower extremities. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, DM II is presumed to be the result of active duty service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

3.  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to DM II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include type 2 diabetes shall be service connected even though there is no record of such disease during service.  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).  

A.  Entitlement to service connection for DM II, to include as a result of herbicide exposure in service.  

The Veteran avers that his active duty service included service aboard the USS CHARLESTON (LKA-113).  During his hearing before the Board, he reported that, while the vessel was docked at DaNang, Republic of Vietnam, in April 1971 for loading of cargo, he was assigned to help load cargo and to perform guard duty on DaNang Pier (as well as in small boats around the perimeter of the ship).  Thus, he claims that he stepped foot on land within the Republic of Vietnam and was exposed to areas where Agent Orange and other herbicides were used.  His DD 214 confirms his service aboard the CHARLESTON and shows his military occupational specialty (MOS) as water transportation occupations; during his hearing, the Veteran said that he served as a Boatswain's Mate, which is consistent with his MOS and includes such duties as he described.

The VA listing of ships associated with service in Vietnam and exposure to herbicide agents, while not complete, provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The CHARLESTON, however, is not one of the vessels specifically recognized as having conducted "brown water" operations in Vietnam.

Nonetheless, service records show that the CHARLESTON did in fact moor at DaNang for two (2) days in April 1971 to upload marine equipment and supplies for transport to Okinawa.  Despite the fact that the ship's deck logs do not document any personnel leaving or arriving on board the ship, other than the harbor pilots, or any ships personnel going ashore while she was moored in DaNang, it is reasonable to assume that personnel assigned for cargo loading and guard duty within the ship's land/water perimeter (as opposed to those going ashore for leave or other activities) would not have been listed in the deck logs.  Accordingly, the Board finds the Veteran's assertions credible.

As evidence is at least in equipoise concerning whether the Veteran went ashore in Vietnam, herbicide exposure is presumed.  Because DM II is one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), the Veteran's DM II is presumed to have been the result of herbicide exposure in service, and service connection for DM II on a presumptive basis is granted.

B.  Entitlement to service connection for hypertension, to include as secondary to DM II.

The Veteran's service treatment records are negative for findings of hypertension during service or at separation from service.  There are also no records that show a diagnosis of the disorder within the one-year presumptive period following service separation.  Although the Veteran's outpatient VA treatment records show he is receiving treatment for a current diagnosis of hypertension, there is no competent or probative evidence showing an association between hypertension and service or between hypertension and DM II.  

However, in the April 2015 VA hypertension examination report, after taking all of the evidence of record into consideration, the examiner opined that the Veteran's hypertension is at least as likely as not due to his DM II.  

Accordingly, based on the evidence of record, the Board concludes that service connection for hypertension, as secondary to DM II, is warranted.

C.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to DM II.

In his September 2008 application for service connection, the Veteran said that he had bilateral peripheral neuropathy of the lower extremities secondary to DM II.  Review of the evidence of record, however, fails to show a diagnosis of the disorder during service, within the one-year presumptive period following service, or at any time during the period on appeal (beginning in September 2008).  There is also no probative evidence of any symptoms associated with the disorder.

VA treatment records from August 2007 through December 2012 show that neurological evaluations during routine outpatient examinations were negative for focal deficits, motor deficits, sensory deficits or reflex deficits; cranial nerves II - XII (part of the peripheral nervous system) were intact.  These records further show that the Veteran denied numbness, tingling and burning sensations in the bilateral lower extremities.

During his April 2015 VA diabetes examination, the examiner opined that the only complications deemed at least as likely due to his DM II were erectile dysfunction and hypertension.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

The competent and probative evidence is against the claim for service connection for bilateral peripheral neuropathy of the lower extremities, on a direct, presumptive and secondary basis, as there is no probative or competent evidence that the Veteran was diagnosed with the disorder during service, within one year of separation from service, or at any time during the appeal period.  The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a diagnosis of bilateral peripheral neuropathy of the lower extremities, service connection is not warranted.

Accordingly, service connection for bilateral peripheral neuropathy of the lower extremities is not warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

As the claims of entitlement to service connection for DM II and hypertension have been resolved in the appellant's favor, any error in notice or development with respect to those claims is harmless.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (2015).  Furthermore, in light of the favorable decisions for the appellant as to those issues, any error in the timing or content of VCAA notice or in the duty to assist the Veteran, if shown, would be moot.

Regarding the issue of entitlement to service connection for bilateral peripheral neuropathy of the bilateral lower extremities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of a letter dated in October 2008, which informed the Veteran of the types of evidence needed in order to substantiate his claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  The letter also provided notice of how to substantiate a claim for service connection based on an already-service-connected disorder (i.e., secondary service connection).  

VA's duty to assist has been satisfied.  The record contains the Veteran's service treatment records, post-service VA treatment records and VA diabetes mellitus and hypertension examination reports dated in April 2015.  The file also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

The VA examination reports show that the examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations and provided reasons and bases for his findings.  Accordingly, the Board concludes that the reports are adequate upon which to base decisions in this case.





ORDER

Service connection for diabetes mellitus, type II, to include as a result of herbicide exposure, is granted.

Service connection for hypertension, to include as secondary to diabetes mellitus, type II, is granted.

Service connection for bilateral peripheral neuropathy of the lower extremities is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


